DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 1/13/2021.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 1/13/2013 is acknowledged.
	Upon further review, the election of species in Group I mailed on 11/13/2020 is hereby withdrawn.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD OF FORMING A MAGNETIC CORE ON A SUBSTRATE--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (PGPub 2013/0234820 A1).
	Yoo et al. teach a process of making a magnetic core on a substrate having a stacked inductor coil, comprising steps of: etching a plurality of polymer layers (20) to form at least one feature (20a) through the plurality of polymer layers as shown in Figs. 4C and 4D (paragraphs [0065]-[0067]), wherein the at least one feature is disposed within a central region of a stacked inductor coil (21a, 21b, 22a, 23a) formed on the substrate (10) as shown in Fig. 4D; and depositing a magnetic material (30) within the at least one feature as shown in Fig. 4E (paragraphs [0070]-[0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.  as applied to claim 1 above, and further in view of Yu (US PAT. 6,387,819).
	Yoo et al. teach all limitations as set forth above, but silent etching the plurality of polymer layers by using a patterned masking layer. Yu teaches a process of making an electrical device including a process of forming a first patterned masking layer (20, 25) atop an uppermost polymer layer (10) as shown in Fig. 3a, etching an exposed portion of the uppermost polymer layer through the first patterned masking layer by plasma dry etching (as per claim 3) to form at least one feature (110) as shown in Fig. 3b, and removing the first patterned masking layer in order to produce a desired via configuration as shown in Fig. 3c (see also col. 5, lines 24-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a magnetic core of Yoo et al. by etching the plurality of polymer layers by using a patterned masking layer as taught by Yu in order to produce a desired via configuration.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.  as applied to claim 1 above, and further in view of Nagayama et al. (JP-2011140106 A).
	Yoo et al. teach all limitations as set forth above, but silent depositing the magnetic material by using a patterned masking layer. Nagayama et al. teach a process of making an electrical device including a process of forming a second patterned masking layer (1) atop an uppermost layer and filling a magnetic material (5) made of iron-powder (as per claim 10) within at least one feature (such as holes) through the patterned masking layer, and removing the patterned masking layer in order to effectively deposit the magnetic material into the holes as shown in Fig. 2 (see also abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a magnetic core of Yoo et al. by depositing the magnetic material by using a patterned masking layer as taught by Nagayama et al. in order to effectively deposit the magnetic material into the holes.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.  as applied to claim 1 above, and further in view of Kim et al. (PGPub 2012/0056705 A1).
	Yoo et al. teach all limitations as set forth above, but silent forming a plurality of features with a high aspect ratio via as the at least one feature. Kim et al. teach a process of making an inductor including a process of a plurality of features (such as via) with a high aspect ratio via (101a-101d, Fig. 2) in order to provide a magnetic flux penetrating through the central portion of the insulating layer (20) as shown in Fig. 4A (paragraphs [0042]-[0043], [0047]-[0049] and [0062]-[0063]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a magnetic core of Yoo et al. by forming a plurality of features with a high aspect ratio via as the at least one feature as taught by Kim et al. in order to provide a magnetic flux penetrating through the central portion of the insulating layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.  as applied to claim 1 above, and further in view of Yieh et al. (US PAT. 9,530,674).
	Yoo et al. teach all limitations as set forth above including screen printing or spin coating for depositing the magnetic material, but silent depositing the magnetic material by using a physical vapor deposition (PVD) process. Yieh et al. teach a process of making an electrical device including a process of forming a magnetic material (5) within holes by using a physical vapor deposition (PVD) process (col. 1, lines 36-43) in order to effectively fill the holes with the magnetic material. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a magnetic core of Yoo et al. by depositing the magnetic material by using a physical vapor deposition (PVD) process as taught by Yieh et al. in order to effectively fill the holes with the magnetic material.

Claims 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, in view of Yu, and further in view of Nagayama et al.
	Yoo et al. teach a process of making a magnetic core on a substrate having a stacked inductor coil, comprising steps of: etching a plurality of polymer layers (20) to form at least one feature (20a) through the plurality of polymer layers as shown in Figs. 4C and 4D (paragraphs [0065]-[0067]), wherein the at least one feature is disposed within a central region of a stacked inductor coil (21a, 21b, 22a, 23a) formed on the substrate (10) as shown in Fig. 4D; and depositing a magnetic material (30) within the at least one feature as shown in Fig. 4E (paragraphs [0070]-[0072]).
	However, Yoo et al. silent etching the plurality of polymer layers by using a patterned masking layer. Yu teaches a process of making an electrical device including a process of forming a first patterned masking layer (20, 25) atop an uppermost polymer layer (10) as shown in Fig. 3a, etching an exposed portion of the uppermost polymer layer through the first patterned masking layer by plasma dry etching (as per claim 17) to form at least one feature (110) as shown in Fig. 3b, and removing the first patterned masking layer in order to produce a desired via configuration as shown in Fig. 3c (see also col. 5, lines 24-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a magnetic core of Yoo et al. by etching the plurality of polymer layers by using a patterned masking layer as taught by Yu in order to produce a desired via configuration.
	Further, in addition, Yoo et al., modified by Yu, teach all limitations as set forth above, but silent depositing the magnetic material by using a patterned masking layer. Nagayama et al. teach a process of making an electrical device including a process of forming a second patterned masking layer (1) atop an uppermost layer and filling a magnetic material (5) made of iron-powder (as per claim 15) within at least one feature (such as holes) through the patterned masking layer, and removing the patterned masking layer in order to effectively deposit the magnetic material into the holes as shown in Fig. 2 (see also abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a magnetic core of Yoo et al., modified by Yu, by depositing the magnetic material by using a patterned masking layer as taught by Nagayama et al. in order to effectively deposit the magnetic material into the holes.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., modified by Yu and Nagayama et al., as applied to claim 12 above, and further in view of Kim et al.
	Yoo et al., modified by Yu and Nagayama et al., all limitations as set forth above, but silent forming a plurality of features with a high aspect ratio via as the at least one feature. Kim et al. teach a process of making an inductor including a process of a plurality of features (such as via) with a high aspect ratio via (101a-101d, Fig. 2) in order to provide a magnetic flux penetrating through the central portion of the insulating layer (20) as shown in Fig. 4A (paragraphs [0042]-[0043], [0047]-[0049] and [0062]-[0063]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a magnetic core of Yoo et al., modified by Yu and Nagayama et al., by forming a plurality of features with a high aspect ratio via as the at least one feature as taught by Kim et al. in order to provide a magnetic flux penetrating through the central portion of the insulating layer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., modified by Yu and Nagayama et al., as applied to claim 12 above, and further in view 
of Yieh et al.
	Yoo et al., modified by Yu and Nagayama et al., all limitations as set forth above including screen printing or spin coating for depositing the magnetic material, but silent depositing the magnetic material by using a physical vapor deposition (PVD) process. Yieh et al. teach a process of making an electrical device including a process of forming a magnetic material (5) within holes by using a physical vapor deposition (PVD) process (col. 1, lines 36-43) in order to effectively fill the holes with the magnetic material. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a magnetic core of Yoo et al., modified by Yu and Nagayama et al., by depositing the magnetic material by using a physical vapor deposition (PVD) process as taught by Yieh et al. in order to effectively fill the holes with the magnetic material.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729